     4:19-cr-00978-DCC         Date Filed 08/07/20     Entry Number 55        Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

United States of America,                    )       C/A No. 4:19-cr-978-DCC
                                             )
v.                                           )
                                             )       OPINION AND ORDER
Michael Quantrell Barr,                      )
________________________________             )

       This matter comes before the Court on Defendant's First Supplemental Discovery

Motion. ECF No. 36. The Government filed a Response in Opposition, and Defendant filed a

Reply. ECF Nos. 52, 54. As set forth below, Defendant's Motion is granted.

                                       BACKGROUND

       In November 2019, a Grand Jury returned an Indictment charging Defendant with the

following counts: (1) possession with the intent to distribute and distribution of heroin on June

11, 2019; (2) possession with the intent to distribute and distribution of heroin on July 3, 2019;

(3) possession with the intent to distribute and distribution of heroin on July 12, 2019; (4)

possession of a firearm and ammunition by a prohibited person on July 18, 2019; (5) possession

with the intent to distribute and distribution of heroin, marijuana, and cocaine base on July 18,

2019; and (6) possession of a firearm in furtherance of a drug trafficking crime on July 18, 2019.

ECF No. 2.

       On February 10, 2020, Defendant filed a pro se Motion to Substitute Attorney. ECF No.

32. Defendant's Motion voiced a general dissatisfaction with his counsel, and stated that his

lawyer "has been keeping information from [him]." Id. The Motion was referred to Magistrate

Judge Thomas E. Rogers, III, who held a hearing on February 13, 2020. ECF No. 35. During

the hearing, Defendant agreed to proceed with his counsel and the Motion was denied. Id.




                                                 1
        4:19-cr-00978-DCC       Date Filed 08/07/20      Entry Number 55        Page 2 of 16




         Thereafter, on February 28, 2020, Defendant filed a First Supplemental Discovery

Motion. ECF No. 36. The Motion seeks "certain materials and information related to the

confidential informant(s) who allegedly purchased narcotics from [Defendant]" as well as "a

complete copy of any audiotape or videotape of the controlled drug buys which form the basis of

Counts 1–3" of the Indictment. Id. Specifically, Defendant seeks the following information:

        Any reports, and/or handwritten notes by any law enforcement officer present at any
         interview when the informant(s) are debriefed about his/her/their knowledge of narcotics
         trafficking;

        A copy of any and all plea agreements executed by the informant(s);

        A copy of any and all proffers executed by the informant(s);

        A copy of any agreements, formal or informal, written or oral, between the informant(s)
         or the informant(s)'s counsel and any law enforcement entity or prosecuting authority;

        A written record of any consideration the informant(s) has been given by the state of
         South Carolina, the Government, or law enforcement agency as a result of the
         informant(s) activities in this case or any other case;

        A written copy of the informant(s)'s criminal record, to include, but not limited to,
         his/her/their prison and/or probation record, and NCIC report;

        A complete listing of any juvenile arrests and/or adjudications suffered by the
         informant(s);

        Any evidence about which the State of South Carolina, the Government, or any law
         enforcement entity has knowledge showing that the informant(s) engaged in past
         dishonesty;

        Any evidence or indication that the informant(s) may have or suffer from any cognitive
         or intellectual disability or mental health problem or physical impairment or medical
         issue, and/or drug addiction; and

        Any other acts the State of South Carolina, the Government, or any law enforcement
         entity has reason to know of that would affect the informant(s)'s reliability or credibility
         or trustworthiness.

Id. at 2.




                                                  2
     4:19-cr-00978-DCC         Date Filed 08/07/20      Entry Number 55       Page 3 of 16




       A short time after the Motion was filed, the COVID-19 pandemic began to spread across

the United States, and the District of South Carolina largely halted in-court proceedings. On

May 20, 2020, Defendant filed a second pro se Motion to Substitute Attorney. ECF No. 42.

Defendant stated that his lawyer was "not filing motions that [he] need[s] filed" and had been

unsuccessful at getting a copy of the video(s) of the drug buys with the confidential informant(s).

Id. Several days later, Defendant's counsel and the Assistant United States Attorney ("AUSA")

contacted Chambers and asked the undersigned to enter a Consent Protective Order permitting

the Government to disclose "multiple video files purporting to show the Defendant and a third

party engaging in drug transactions" to Defendant's counsel. ECF No. 43. However, the Order

prohibited Defendant's counsel from showing the videos to Defendant. Id.

       On July 7, 2020, the Court held a Status Conference with Defendant related to his second

Motion to Substitute Attorney and First Supplemental Discovery Motion.              ECF No. 51.

Defendant agreed to keep his current appointed counsel, and the Court directed Defendant's

counsel to file a Status Report within 30 days indicating whether the attorney-client relationship

is intact.1 Id. Additionally, the Court directed the Government to file a Response to Defendant's

First Supplemental Discovery Motion within 10 days. Id. The Government filed a Response in

Opposition to Defendant's Motion on July 17, 2020, and the Court then directed Defendant to

file a Reply within 7 days. ECF No. 53. In accordance with the Court's Order, Defendant filed a



1

 The Court has had the pleasure of presiding over cases in the Florence Division for more than two
years and has worked with many criminal defense attorneys. While all of the attorneys the Court
has observed have been professional, thorough, and well qualified, the Court notes that Defendant
is represented by one of the most experienced and accomplished attorneys in the District of South
Carolina—Assistant Federal Public Defender William F. Nettles, IV. Mr. Nettles' experience as an
advisor and advocate is exceptional, and the Court commends both Defendant and Mr. Nettles for
their rededication to working together in this case despite unusually difficult communication and
visitation issues that are unavoidable during the COVID-19 pandemic.
                                                3
     4:19-cr-00978-DCC      Date Filed 08/07/20    Entry Number 55     Page 4 of 16




Reply on July 27, 2020. ECF No. 54. Accordingly, Defendant's Motion has been fully briefed

and is ripe for review.




                                            4
     4:19-cr-00978-DCC         Date Filed 08/07/20       Entry Number 55      Page 5 of 16




                                     LEGAL STANDARD

       The Government has a "privilege to withhold from disclosure the identity of persons who

furnish information of violations of law to officers charged with enforcement of that law."

Rovario v. United States, 353 U.S. 53, 59 (1957) (citations omitted). "The purpose of the

privilege is the furtherance and protection of the public interest in effective law enforcement."

Id. "The privilege recognizes the obligation of citizens to communicate their knowledge of the

commission of crimes to law-enforcement officials and, by preserving their anonymity,

encourages them to perform that obligation." Id. "The scope of the privilege is limited by its

underlying purpose," and, "where the disclosure of the contents of a communication will not tend

to reveal the identity of an informer, the contents are not privileged." Id. at 60 (footnote

omitted). "A further limitation on the applicability of the privilege arises from the fundamental

requirements of fairness." Id. "Where the disclosure of an informer's identity, or of the contents

of his communication, is relevant and helpful to the defense of an accused, or is essential to a

fair determination of a cause, the privilege must give way." Id. at 60–61 (footnote omitted). In

these situations the trial court may require disclosure and, if the Government withholds the

information, dismiss the action." Id. at 61 (footnote omitted).

       The Supreme Court has emphasized that the question of disclosure of the identity of a

confidential informant does not lend itself to a bright line rule. See id. at 62. Instead, "[t]he

problem is one that calls for balancing the public interest in protecting the flow of information

against the individual's right to prepare his defense." Id. "Whether a proper balance renders

nondisclosure erroneous must depend on the particular circumstances of each case, taking into

consideration the crime charged, the possible defenses, the possible significance of the

informer's testimony, and other relevant factors." Id.



                                                 5
     4:19-cr-00978-DCC          Date Filed 08/07/20       Entry Number 55       Page 6 of 16




                                           DISCUSSION

       In his Motion, Defendant noted that the Government initially proposed an arrangement

where it would allow defense counsel, along with the defendant to view the videos at the United

States Attorneys' Office. ECF No. 36 at 4. However, Defendant characterizes this proposed

arrangement as "neither sufficient nor practical."2 Id. First, Defendant notes that "watching the

videos in the offices of the prosecutor will chill the free expression of ideas" between Defendant

and his counsel. Id. Furthermore, Defendant states that "[i]f this case goes to trial, [Defendant's

counsel] will need a copy of the video and audio in order to display relevant parts to the jury, if

necessary." Id. at 5. Finally, Defendant points out an inherent contradiction in the Government's

position in that, "[t]o the extent the Government argues that the safety of its informant is at

stake[,] . . . [Defendant] will be able to detect the identity of the informant, whether it is viewed

at the prosecutor's office or at the jail with defense counsel." Id.

       In its Response, the Government now takes the position that it should not be required to

disclose any of the requested materials until two weeks prior to a scheduled jury selection. ECF

No. 52. The Government does acknowledge that the material must be produced; however, it

contends that disclosure at this time is premature. Therefore, the only question before the Court

is when the material must be produced. The Government offers the following justification for

withholding the materials until two weeks before trial:

       Here, there are reasons to warrant a delay in the disclosure to the Defendant of the
       information sought until closer to trial, even if any such information were to
       contain potential Brady or Giglio information. The Task Force Officer ("TFO")
       with the Bureau of Alcohol, Tobacco, Firearms and Explosives in this case, who
       is also one of the designated gang officers for the Myrtle Beach Police
       Department, has indicated that Defendant is a documented member of the G-
       Shine set of the United Blood Nation gang, both of which the TFO indicated are
       known for acts of violence. In fact, the United States Attorney's Office for the
2
 The Court notes that the current state of the COVID-19 pandemic likely makes it impractical
for Defendant and his counsel to view the videos at the United States Attorneys' Office.
                                                  6
      4:19-cr-00978-DCC        Date Filed 08/07/20      Entry Number 55        Page 7 of 16




        District of South Carolina recently prosecuted a case against defendants who were
        members of G-Shine in which the Government received information regarding a
        threat against a lead cooperator and information regarding intimidation of a
        witness. . . . The Government therefore submits that in light of the safety concerns
        because of Defendant's membership in a gang known for acts of violence and
        threats or intimidation against cooperating witnesses, disclosure to the Defendant
        of information related to the [CI] two weeks prior to jury selection is appropriate
        in this case. The Government submits that disclosure to Defendant two weeks
        prior to jury selection would be sufficient to provide for Defendant's effective use
        of the information at trial while simultaneously protecting the safety of the [CI]
        until a date closer to trial.

Id. at 6.

        In his Reply, Defendant offers several additional arguments in support of the immediate

production of the materials. First, Defendant notes that "the Government does not establish that

gang members of the gang in which [Defendant] is purportedly involved communicated 'a threat'

and/or participated in 'intimidation of a witness' in some unnamed case prosecuted in the District

of South Carolina."     ECF No. 54 at 3.      Second, Defendant points out that there "are no

allegations of violence" in this case, as the Indictment is "based upon a few specific drug

transactions and a traffic stop in which it is alleged [Defendant] possessed a firearm and drugs."

Id. at 4. Third, Defendant notes that the Government has produced other video evidence in this

case from a traffic stop, which includes two identified lay witnesses. Id. To that end, Defendant

argues that "[t]he Government has not communicated . . . any threats made by [Defendant] to

these potential witnesses."    Id.   Finally, Defendant distinguishes the cases offered by the

Government, many of which involve cases of extensive drug trafficking, witness intimidation,

and violence. Id. at 4–6.

        Given the breadth of the discovery sought by Defendant, the Court will discuss the

disclosure of the videos and the remaining discovery separately.         The Court turns first to

disclosures of the videos.



                                                 7
     4:19-cr-00978-DCC         Date Filed 08/07/20      Entry Number 55        Page 8 of 16




    I. Audio and Video Recordings

       Initially, the Court notes that it appears the Government has changed its position on

disclosure of the videos. As noted above, in Defendant's Motion, counsel represented that the

"Government maintains that it will allow defense counsel, along with the defendant, to view [the

videos] at the United States Attorneys' Office." ECF No. 36 at 4. Yet, in its Response, the

Government now maintains that the videos need not be produced until two weeks before jury

selection.   While the COVID-19 pandemic has created obvious logistical difficulties in

scheduling a meeting at the United States Attorneys' Office, the Court cannot conceive of any

coherent explanation for the Government's change in position. Additionally, the Court agrees

with Defendant that allowing Defendant and his counsel to view the videos at the United States

Attorneys' Office obviates the Government's supposed safety concerns, as Defendant may be

able to identify the confidential informant regardless of where he watches the videos. The Court

acknowledges that the Government's current position is more logically consistent than its initial

proposed arrangement; however, neither position is supported by the facts of this case.

       The parties do not describe the contents of the video recordings of the purported drug

buys in their filings. The Government acknowledges that "the confidential informant arranged

controlled drug buys with the Defendant" and "made the purchases from the Defendant." ECF

No. 52 at 2. The Court assumes that the confidential informant was outfitted with an audio and

video recording device, which recorded the drug transactions. If this is true, that begs the

question of whether the confidential informant can actually be seen during the videos.3


3
 The Court informally inquired about this issue with the counsel in this case. According to the
Government, at least a portion of the confidential informant's face is visible in portions of the
videos. However, given the absence of information in the parties' briefing, and in order to
provide guidance to the parties in future cases, the Court will analyze the issue of production of
the videos assuming alternatively that the confidential informant can be identified and cannot be
identified.
                                                8
     4:19-cr-00978-DCC         Date Filed 08/07/20        Entry Number 55       Page 9 of 16




Certainly, at a minimum, the Defendant may be able to ascertain the identity from the

confidential informant's voice, names used during the transaction, context clues in the videos, or

the dates of the transactions; however, the Government has not affirmatively indicated in its

filings that the videos actually contain discernable, identifiable images of the confidential

information. Although the Court will analyze the issue under both alternatives, the Court's

conclusion as to the disclosure of the videos would be the same regardless of whether the

confidential informant can be identified on the videos.

       If the videos do not contain identifiable images of the confidential informant, the Court

finds that the Government has no basis to withhold the videos from Defendant and his counsel.

Under the controlling case law, the Government does not have a general privilege to withhold

videos that do not disclose the identity of the confidential informant. See Rovario, 353 U.S. at

59 (holding that the Government has a "privilege to withhold from disclosure the identity of

persons who furnish information of violations of law to officers charged with enforcement of

that law" (citations omitted)). There may be a rare situation in other cases where a video that

does not expressly identify the confidential informant may not be immediately discoverable;4

however, the facts of this case militate decidedly in favor of disclosure.

       To the extent the videos disclose the identity of the confidential informant, the Court

must apply the balancing test enumerated by the Supreme Court in Rovario. This test "calls for

balancing the public interest in protecting the flow of information against the individual's right to


4

 Because there is no privilege to withhold such a video when it does not identify the confidential
informant, the Government must have credible and articulable reasons for seeking to withhold
the video until immediately prior to a trial. In such a circumstance, the Government should
contact the Court with detailed and well-supported evidence supporting its position and be
prepared to discuss alternative means of allowing a defendant to access the discoverable
information. For example, the Government could provide edited video clips, audio recordings,
and redacted discovery that satisfies its Brady and Giglio obligations.
                                                 9
     4:19-cr-00978-DCC        Date Filed 08/07/20        Entry Number 55       Page 10 of 16




prepare the defense." Id. at 62. The inquiry is necessarily fact specific, and the Court must take

"into consideration the crime charged, the possible defenses, the possible significance of the

informer's testimony, and other relevant factors." Id.

       In McLawhorn v. State of North Carolina, the Fourth Circuit addressed the balancing test

enumerated in Rovario. 484 F.2d 1 (4th Cir. 1973). The Court noted, "[i]n determining whether

invocation of the privilege of nondisclosure is to be sustained a distinction has frequently been

made based on the nature of the informant's activities, that is, whether the informant is an active

participant in the offense or is a mere tipster who supplies a lead to law enforcement officers to

be pursued in their investigation of crime."         Id. at 5 (footnote omitted).    Applying this

distinction, the Court held that "disclosure of the informant's identity is required where the

informant is an actual participant, particularly where he helps set up the criminal occurrence."

McLawhorn v. State of North Carolina, 484 F.2d 1, 5 (4th Cir. 1973).

       Here, Defendant is charged with, inter alia, three substantive counts of selling controlled

substances to a confidential informant. See ECF No. 2. This is not a case where a confidential

informant provided information that merely aided the Government in charging a drug offense.

Instead, the sale of controlled substances to the confidential informant forms the very basis of

the charged substantive counts. Recognizing the importance of the confidential informant's

involvement, the Government acknowledges that it "intends to call the confidential informant as

a witness at trial." ECF No. 52 at 4. Therefore, under the relevant law, disclosure of the videos

is required even if they reveal the identity of the confidential informant. This begets the question

of when the Government must disclose the videos.

       As detailed above, the Government proposes disclosure two weeks before trial.              It

provides no explanation or justification for this seemingly arbitrary deadline, and the Court



                                                10
     4:19-cr-00978-DCC         Date Filed 08/07/20       Entry Number 55     Page 11 of 16




cannot endorse a blanket rule providing that all confidential informant related discovery is to be

produced two weeks before trial. Just as the Court must undertake a case-specific approach to

determining whether disclosure is required, so too must the Government adopt a flexible, case-

specific approach to the timing of disclosure. There will be cases where disclosure close to trial

does not prejudice the defendant; however, there will also be cases where delaying disclosure

will be highly prejudicial. This case falls in the latter category.

       Defendant has filed two Motions to Substitute Attorney in this case, indicating his

dissatisfaction with his counsel's inability to show him a copy of the drug buys that form the

basis of a large part of his Indictment. While the Court emphasizes that this is through no fault

of Defendant's counsel, the Court sympathizes with Defendant's concerns. The reality of federal

criminal practice is that most cases are resolved by way of guilty pleas. On June 11, 2019, the

Pew Research Center released an analysis of data collected by the federal judiciary. John

Gramlich, Only 2% of federal criminal defendants go to trial, and most who do are found guilty,

Pew Research Center, https://www.pewresearch.org/fact-tank/2019/06/11/only-2-of-federal-

criminal-defendants-go-to-trial-and-most-who-do-are-found-guilty/ (June 11, 2019).            The

analysis concluded that nearly 80,000 people were defendants in federal criminal cases in fiscal

year 2018. Id. Despite the large number of cases, only 2% of cases went to trial, 90% resulted

in guilty pleas, and the remaining 8% were dismissed. Id.

       Most criminal cases proceed as follows: (1) a Grand Jury returns an Indictment or a

Defendant waives Indictment and is charged by way of Information; (2) the Government gathers

discovery from law enforcement agencies and produces the discovery to defendants; (3) defense

counsel and the Government engage in plea negotiations; and (4) if plea negotiations are

unsuccessful, the case proceeds to trial. One of the primary problems the Court has with the



                                                  11
     4:19-cr-00978-DCC         Date Filed 08/07/20      Entry Number 55        Page 12 of 16




Government's two-week rule is that it requires some defendants, such as the Defendant in this

case, to negotiate blindly without being able to see the Government's evidence against him.

       Indeed, under the Government's proposed rule, defense' attorneys would not even be

provided with a copy of confidential informant videos until two weeks before jury selection.5 In

a single-defendant, substantive drug case like the one currently before the Court, it could

potentially be ineffective assistance of counsel for an attorney to advise a defendant to plead

guilty to substantive drug offense without examining the full spectrum of the Government's

evidence. At a minimum, a defendant would have a colorable argument that his or her counsel

was deficient for failing to pursue a copy of the video(s), though it is unlikely that most

defendants would be able to demonstrate that any deficient performance was prejudicial.

       Moreover, the Court has grave concerns about accepting a guilty plea when a defendant's

counsel and the defendant have not been provided an opportunity to view the video(s) of drug

buys. The Court has an obligation to ensure that guilty pleas are knowing and voluntary. How

can a guilty plea be knowing and voluntary when a defendant is not provided access to a video

recording of the alleged criminal conduct? In the heartland of simple, substantive drug cases, the

Court has great trepidation in accepting a guilty plea when an attorney advises a defendant to

enter a guilty plea without viewing all of the Government's evidence. Of course, this is not a

blanket rule, as there will be cases where immediate disclosure is not justified due to specific,

particularized, and compelling concerns such as protecting the safety of the confidential

informant.    The Court recognizes that the defendants bear the burden of rebutting the

Government's qualified privilege to withhold the identity of a confidential informant; however,


5
 The Court commends the parties in this case for reaching a compromise during the pendency of
Defendant's Motion so that Defendant's counsel could view the videos. However, the Consent
Protective Order still deprived Defendant of the right to see the videos, and that is not acceptable
under the circumstances of this case.
                                                12
    4:19-cr-00978-DCC         Date Filed 08/07/20      Entry Number 55       Page 13 of 16




the Government must have a basis for withholding that information when it is directly relevant

and necessary to the preparation of an individual's defense.

       Here, the Government's sole justification for withholding the materials is that Defendant

is a member of a large gang, which apparently has a reputation for intimidating or threatening

witnesses. The Government did not provide any affidavits or declarations in support of their

contention that Defendant is a gang member, nor did the Government outline any connections

Defendant or his associates may have to individuals who have used violence or the threat of

violence against witnesses in the past. This does not come near the detail necessary to rebut the

Defendant's showing that the videos are necessary to prepare a defense of the case.

       To be clear, the Court does not ascribe any malice or ulterior motives to the

Government's position in this case. To the contrary, the Court has had many cases with the

AUSA in this case and knows her to be an outstanding attorney with a well-deserved reputation

for discretion, ethics, and competence. However, "[a]s former Attorney General and Supreme

Court Justice Robert Jackson once noted, '[t]he prosecutor has more control over life, liberty and

reputation than any other person in America.'" Borzilleri v. Mosby, 189 F. Supp. 3d 551, 558 (D.

Md. 2016) (quoting Robert H. Jackson, The Federal Prosecutor, 24 J. Am. Judicature Soc. 18

(1940)). AUSAs "are given a tremendous amount of discretion over their duties—they choose

which cases to investigate, which to charge, which to plead out, and which to bring to trial." Id.

When an AUSA chooses to indict a single-defendant substantive drug case involving the sale of

drugs to a confidential informant, the Court strongly encourages the Government to reflect upon

the problems that belated disclosure of the video can cause with both the practical and legal

aspects of a case. To be sure, in most cases, video recorded drug sales to a confidential




                                                13
    4:19-cr-00978-DCC         Date Filed 08/07/20      Entry Number 55        Page 14 of 16




informant greatly increase the likelihood of a defendant's conviction. However, there may very

well be a circumstance in a case where the video recording is exculpatory.

       At bottom, the Court finds that the Government's justification for delaying production of

the videos in this case is insufficient under the balancing tests articulated by the Fourth Circuit

and the Supreme Court of the United States. To that end, the Court VACATES the parties'

Consent Protective Order, ECF No. 43, to the extent it prohibits disclosure of the videos to

Defendant. The Court acknowledges that COVID-19 provides a number of practical difficulties

in Defendant's counsel being able to spend the time necessary to view the videos with

Defendant. The Court has contacted the United States Marshals Service ("USMS") in the

Florence Division, which proposed two alternatives to enable Defendant to view the videos.

First, Defendant's counsel may bring a copy of the videos to the detention center at which

Defendant is housed and may review the videos with Defendant at that location. The pitfalls to

this approach are obvious—jail visitation is limited and social distancing is impractical in a jail

setting. The second alternative provided by the USMS is that Defendant's counsel may review

the videos with Defendant in one of the holding rooms at the Florence courthouse before or after

the next pretrial hearing. The Court understands that this will necessitate a continuance so that

Defendant and his attorney can thoroughly review and discuss the videos, and the Court will

gladly accommodate a reasonable request for additional time.

   II. Remaining Discovery

       Having determined that the videos must be immediately produced, the Court now turns to

Defendant's remaining discovery requests. As detailed above and in Defendant's Motion, he

seeks ten categories of information and materials related to the confidential informant. In sum

and substance, Defendant primarily seeks a variety of impeachment materials pursuant to Brady



                                                14
    4:19-cr-00978-DCC         Date Filed 08/07/20      Entry Number 55        Page 15 of 16




v. Maryland, 373 U.S. 83 (1963). "It is axiomatic that the government has a constitutional duty

to disclose to a defendant material exculpatory evidence." United States v. Jones, 620 F. Supp.

2d 163, 168 (D. Mass. 2009) (citing Brady, 373 U.S. at 87). "It has been long and clearly

established that exculpatory evidence includes information that is potentially useful in

impeaching government witnesses." Id. (citing Giglio v. United States, 405 U.S. 150, 153–54

(1972)).

       The Government acknowledges in its Response that the information Defendant seeks

should be disclosed but contends that disclosure should occur two weeks prior to jury selection.

See ECF No. 52 at 4 ("Here, the Government does not dispute that disclosure is appropriate in

this case where the confidential informant arranged and made controlled drug purchases from the

Defendant, and where the Government intends to call the confidential informant as a witness at

trial."). For the reasons set forth above, the Court finds that immediate disclosure is appropriate

under the unique circumstances of this case. The Court again emphasizes that this Order should

not be read as a blanket dictate that confidential informant related discovery should always be

produced at once. There will be circumstances where disclosure immediately prior to trial may

be appropriate, either because of the limited role of the confidential informant in the

Government's case-in-chief or particularized reasons related to the safety and protection of the

confidential informant.    Here, however, Counts One, Two, and Three stem directly from

Defendant's purported sale of drugs to the confidential informant. Given the central role the

confidential informant will have at Defendant's trial, the Court directs the Government to

produce responsive information to Defendant's discovery requests as soon as practicable. This

disclosure is subject to any exceptions found in Federal Rule of Criminal Procedure 16. See,

e.g., Fed. R. Crim. P. 16(a)(2) ("[T]his rule does not authorize the discovery or inspection or



                                                15
    4:19-cr-00978-DCC         Date Filed 08/07/20   Entry Number 55       Page 16 of 16




reports, memoranda, or other internal government documents made by an attorney for the

government or other government agent in connection with investigating or prosecuting the case.

Nor does this rule authorize the discovery or inspection of statements made by prospective

government witnesses except as provided in 18 U.S.C. § 3500.").

       The information disclosed and the videos disclosed pursuant to the discussion above are

subject to the Court's Standing Order Governing Discovery. See ECF No. 9. To that end,

Defendant's counsel may review the information with Defendant; however, Defendant is not

permitted to retain or copy any of the discovery. The Court will afford Defendant and his

counsel ample time to review the discovery either at the detention center or at the Federal

Courthouse during the next scheduled court appearance. In the event there is a dispute about

whether any specific information should be disclosed, the Government is directed to contact

Chambers and provide a copy of the information for an in camera review.

                                      CONCLUSION

       For these reasons, Defendant's First Supplemental Discovery Motion, ECF No. 36, is

GRANTED. The Consent Protective Order, ECF No. 43, is VACATED.

       IT IS SO ORDERED.

                                                         s/ Donald C. Coggins, Jr.
                                                         United States District Judge
August 7, 2020
Spartanburg, South Carolina




                                             16
